DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh on March 7, 2022.

The application has been amended as follows: 
1.	An oncolytic recombinant bacteriophage T7 displaying on its capsid a tumor specific homing peptide and comprising a cytokine gene in the genome for expression in a mammalian eukaryotic cell, 
wherein: 
the cytokine is GM-CSF (Granulocyte-Macrophage Colony-Stimulating Factor), 

the tumor specific homing peptide is represented by the amino acid sequence of CTVALPGGYVRVC set forth in SEQ ID NO: 1 for melanoma.
5.	Cancel
6.	Cancel
7.	Cancel
8.	Cancel
9.	Cancel
13.	The composition of claim 12, wherein the composition is for treating melanoma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648